DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara (WO 2017115788) [ US 2019/0044073 is being relied upon as a direct English translation] as evidenced by Balaganesan (US 2011/0309345).

Regarding Claims 1, 3-4, 6, Ogiwara teaches an OLED containing an anode, an emitting layer, and a cathode. The emitting layer contains a delayed fluorescent first compound, a fluorescent second compound, and a third compound represented by Cz-Az. The second compound emits light with a main peak wavelength ranging from 430 nm to 540 nm. Az is a cyclic structure selected from the group consisting of a substituted or unsubstituted pyridine ring, a substituted or unsubstituted pyrimidine ring, a substituted or unsubstituted triazine ring, and a substituted or unsubstituted pyrazine ring (abstract).
The first compound can be represented by CF33 (page 16):


    PNG
    media_image1.png
    359
    310
    media_image1.png
    Greyscale
(benzothienopyrimidine material)

A fluorescent second compound shows singlet emission (corresponding to applicants; third compound)

The office notes that benzothienopyrimidine materials are known to have a high T1 level and are known to be phosphorescent (per claim 6).

A third compound can be represented by CF75 (page 38).

 
    PNG
    media_image2.png
    326
    417
    media_image2.png
    Greyscale


Ogiwara does not specifically mention the third compound a phosphorescent.
Balaganesan teaches host material used in combination with phosphorescent dopant (paragraph 69). A specific example is represented by Compound 1-11 (page 10):

    PNG
    media_image3.png
    323
    493
    media_image3.png
    Greyscale

The office notes that CF75 and Compound 1-11 are based on the same genus. The office views this as support the CF75 is involved in phosphorescent emission.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected materials which would have options for the first, second and third compounds as exemplified by Ogiwara in forming the light emitting layer in the OLED which reads on the instant limitations, absent unexpected results (per claim 1).
CF33 is a benzothieno [3,2-d]pyrimidine bonded at the 8 position (per claims 3-4).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara (WO 2017115788) [ US 2019/0044073 is being relied upon as a direct English translation] in view of  Cosimbescu (US 2005/0089715) as evidenced by Balaganesan (US 2011/0309345).

Regarding Claims 10 and 12, Ogiwara teaches an OLED which can be used as a display and a light-emitting unit (paragraph 411) but fails to mention a transistor.
Cosimbescu teaches OLEDs can be used in a display device and a lighting device (paragraph 14). 
As both Ogiwara and Cosimbescu teach OLEDs and Cosimbescu teaches OLEDs can be used in a display device and a lighting device, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have used the OLED of Ogiwara in known application areas which would have included incorporation into a lighting device which reads on the instant limitations, absent unexpected results (per claims 10 and 12).	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara (WO 2017115788) [ US 2019/0044073 is being relied upon as a direct English translation] in view of  Chang (US 2010/0265187) as evidenced by Balaganesan (US 2011/0309345).

	
Regarding Claim 11, Ogiwara teaches an OLED which can be used as a display and a light-emitting unit (paragraph 411) but fails to mention a transistor.
Chang teaches a transistor driver structure with an OLED structure embodiment display that includes a touch sensor configuration (paragraphs 15 and 50).
As both Ogiwara and Chang teach OLEDs and Chang teaches OLEDs can be used in a display-transistor which includes a touch sensor configuration, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have used the OLED of Ogiwara in known application areas which would have included those taught by Chang reads on the instant limitations, absent unexpected results (per claim 11).

Allowable Subject Matter
Claims 2, 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
the first organic compound is configured to supply excitation energy to the third organic compound (per claim 2)
the first organic compound comprises one of Ru, Rh, Pd, Os, Ir and Pt (per claim 5)
the first organic compound has an emission quantum yield higher than or equal to 0 % and lower than or equal to 40 % at room temperature (per claim 7)
the third organic compound emits fluorescence and the lowest triplet excitation energy of the first organic compound is greater than or equal to 0 eV and less than or equal to 0.2 eV (per claim 9)

Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the device of claim 13.
The prior art of record fails to show the first compound and the second compound are capable of forming an exciplex (per claim 13).
Claims 13-26 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087. The examiner can normally be reached 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D CLARK/Primary Examiner, Art Unit 1786